REGISTRATION NO. 333- 147465 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 USA TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Pennsylvania (State or other jurisdiction of incorporation or organization) 7359 (Primary Standard Industrial Classification Code Number) 23-2679963 (I.R.S. Employer Identification Number) 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 (610) 989-0340 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) George R. Jensen, Jr. Chief Executive Officer USA Technologies, Inc. 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 (610) 989-0340 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Douglas M. Lurio, Esquire Lurio & Associates, P. C. One Commerce Square 2005 Market Street, Suite 3320 Philadelphia, PA 19103-7015 (215) 665-9300 (Approximate date of proposed sale to the public) From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o CALCULATION OF REGISTRATION FEE Title of each class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, no par value 2,142,871 shares (2) $ 7.00 $ 15,000,097.00 $ 460.49 160,041 shares (3) $ 7.00 $ 1,120,287.00 $ 34.39 44,628 shares (4) $ 7.00 $ 312,396.00 $ 9.59 20,580 shares (5) $ 7.00 $ 144,060.00 $ 4.42 TOTAL 2,368,120shares $ 16,576,840 $ 508.89 (6) (1) Pursuant to Rule 457c, the registration fee has been calculated at the average of the high and low prices reported in the consolidated reporting system within 5 days prior to the date of the filing of the registration statement on November 16, 2007. (2) Represents shares issued by us to certain investors pursuant to Securities Purchase Agreements dated October 17, 2007. (3) Represents shares issued to George R. Jensen, Jr., under the Company’s Long-Term Equity Incentive Program on account of the 2007 fiscal year. (4) Represents shares issued to Stephen P. Herbert under the Company’s Long-Term Equity Incentive Program on account of the 2007 fiscal year. (5) Represents shares issued to David M. DeMedio under the Company’s Long-Term Equity Incentive Program on account of the 2007 fiscal year. 2 (6) The filing fee of $508.89 was paid on November 16, 2007, at the time of filing of this registration statement. The registration statement filed on November 16, 2007 covered an additional 17,532 shares underlying a warrant issued to William Blair & Co., LLC as compensation for its services as exclusive placement agent for the placement of the shares sold under the Securities Purchase Agreements referred to in footnote (1). These shares have been removed from the registration statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission ("SEC") is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 3 PROSPECTUS USA TECHNOLOGIES, INC. 2,368,120 shares of Common Stock THE OFFERING The resale by our selling shareholders of up to2,368,120 shares of common stock on The NASDAQ Global Market at the prevailing market price or in negotiated transactions. This registration does not mean that the selling shareholders will actually offer or sell any of these shares. We will receive no proceeds from the sale of the shares by the selling shareholders. Because each selling shareholder will offer and sell the shares at various times, we have not included in this prospectus information about the price to the public of the shares or the proceeds to the selling shareholders. Our common stock is listed on The NASDAQ Global Market under the symbol “USAT.”
